Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the CON application No. 17/406,994 filed on August 19, 2021.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.    Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 11,171,246 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instant limitations are recited in or obvious from claims 1-23 of U.S. Patent No. US 11,171,246 B2.
Regarding independent claim 1, Park et al. recites a thin-film transistor, comprising:
a base substrate (claim 1, line 2);
a semiconductor layer on the base substrate (claim 1, line 3), the semiconductor layer comprising:
a first oxide semiconductor layer (claim 1, line 5);
a second oxide semiconductor layer on the first oxide semiconductor layer (claim 1, lines 6-7); and
a third oxide semiconductor layer, the first oxide semiconductor layer being between the second oxide semiconductor layer and the third oxide semiconductor layer (claim 10, lines 2-6); and 
a gate electrode spaced apart from the semiconductor layer and partially overlapping the semiconductor layer (claim 1, lines 10-12),
wherein a concentration of gallium (Ga) in the second oxide semiconductor layer is higher than a concentration of gallium (Ga) in the first oxide semiconductor layer (claim 1, lines 15-18), and
a concentration of gallium (Ga) in the third oxide semiconductor layer is higher than a concentration of gallium (Ga) in the second oxide semiconductor layer (claim 11, lines 1-4).
Regarding claim 2, Park et al. recites wherein, the second oxide semiconductor layer is closer to the gate electrode in comparison with the first oxide semiconductor layer (claim 2, lines 3).

Regarding claim 3, Park et al. recites wherein:
the gate electrode is between the semiconductor layer and the base substrate (claim 3, lines 2-3); and 
the first oxide semiconductor layer is closer to the gate electrode in comparison with the second oxide semiconductor layer (claim 3, lines 4-6).
Regarding claim 4, Park et al. recites wherein, the first oxide semiconductor layer comprises indium (In) (claim 4, lines 1-2).
Regarding claim 5, Park et al. recites wherein, the second oxide semiconductor layer comprises gallium (Ga) of 40 atom % or more in comparison with a total metallic element with respect to a number of atoms (claim 5, lines 1-4).
Regarding claim 6, Park et al. recites wherein, the second oxide semiconductor layer is thinner than the first oxide semiconductor layer (claim 6, lines 1-3).
Regarding claim 7, Park et al. recites wherein, the second oxide semiconductor layer has a thickness of 1 nm to 10 nm (claim 7, lines 1-2).
Regarding claim 8, Park et al. recites wherein, further comprising: 
a source electrode and a drain electrode spaced apart from each other and respectively connected to the semiconductor layer (claim 8, lines 1-4), 
wherein the source electrode and the drain electrode contact the second oxide semiconductor layer (claim 8, lines 5-6).
Regarding claim 9, Park et al. recites wherein, the source electrode and the drain electrode do not contact the first oxide semiconductor layer (claim 9, lines 1-3).
Regarding claim 10, Park et al. recites wherein, further comprising:
a mixture area between the first oxide semiconductor layer and the second oxide semiconductor layer (claim 1, lines 13-14),
wherein the mixture area, the first oxide semiconductor layer, and the second oxide semiconductor layer are formed by metal-organic chemical vapor deposition (MOCVD) (claim 16, lines 19-22), and
wherein a thickness of the mixture area is 3 nm or less (claim 1, lines 19-20).
Regarding claim 11, Park et al. recites wherein, further comprising: 
a first mixture area between the first oxide semiconductor layer and the second oxide semiconductor layer (claim 1, lines 13-14), 
wherein a thickness of the first mixture area is 3 nm or less (claim 1, lines 19-20).
Regarding claim 12, Park et al. recites wherein, the first mixture area has a density x, where [(3×N1+N2)/4]≤x≤[(N1+3×N2)/4] (claim 12, lines 1-3), and
where:
“N1” is a density of the first oxide semiconductor layer (claim 12, line 5), and 
“N2” is a density of the second oxide semiconductor layer (claim 12, lines 7-8).
Regarding claim 13, Park et al. recites wherein, further comprising:
a second mixture area between the first oxide semiconductor layer and the third oxide semiconductor layer (claim 13, lines 6-7), 
wherein a thickness of the second mixture area is 3 nm or less (claim 13, lines 8-9).
Regarding claim 14, Park et al. recites wherein, the second mixture area has a density x, 
where [(3×N1+N3)/4]≤x≤[(N1+3×N3)/4] (claim 14, lines 1-3), and 
where: 
“N1” is a density of the first oxide semiconductor layer (claim 14, line 5), and 
“N3” is a density of the third oxide semiconductor layer (claim 14, lines 7-8).
Regarding claim 15, Park et al. recites wherein, further comprising: 
a gate insulating layer between the semiconductor layer and the gate electrode (claim 15, lines 1-3),
wherein the gate insulating layer comprises an SiO2-based oxide comprising silicon and oxygen (claim 15, lines 4-5), and 
wherein the gate insulating layer comprises hydrogen (H) of 2 atom % or less in comparison with a total number of atoms of the gate insulating layer (claim 15, lines 6-8).
Regarding claim 16, Park et al. recites wherein, the second oxide semiconductor layer has a Hall mobility smaller than a Hall mobility of the first oxide semiconductor layer (claim 1, lines 7-9).
Regarding independent claim 17, Park et al. recites a display device, comprising: 
a base substrate (claim 17, line 2); 
a pixel driving circuit on the base substrate, the pixel driving circuit comprising a thin-film transistor, the thin-film transistor comprising: (claim 17, lines 3-5)
a semiconductor layer on the base substrate, the semiconductor layer comprising: (claim 17, lines 6-7)
a first oxide semiconductor layer (claim 17, line 8); 
a second oxide semiconductor layer on the first oxide semiconductor layer (claim 17, lines 9-10); and 
a first mixture area between the first oxide semiconductor layer and the second oxide semiconductor layer (claim 1, lines 13-14), and 
a gate electrode spaced apart from the semiconductor layer and partially overlapping the semiconductor layer (claim 17, lines 14-16); and 
a display element connected to the pixel driving circuit (claim 17, line 17), 
wherein a concentration of gallium (Ga) in the second oxide semiconductor layer is higher than a concentration of gallium (Ga) in the first oxide semiconductor layer (claim 17, lines 18-21), and
wherein a thickness of the first mixture area is 3 nm or less (claim 1, lines 19-20).
Regarding claim 18, Park et al. recites wherein, the second oxide semiconductor layer is thinner than the first oxide semiconductor layer (claim 18, lines 1-3).
Regarding claim 19, Park et al. recites wherein, the second oxide semiconductor layer has a thickness of 1 nm to 10 nm (claim 19, lines 1-2).
Regarding claim 20, Park et al. recites wherein: 
the semiconductor layer further comprises a third oxide semiconductor layer (claim 17, lines 22-23); and
the first oxide semiconductor layer is between the second oxide semiconductor layer and the third oxide semiconductor layer (claim 17, lines 28-30).
Regarding claim 21, Park et al. recites wherein, further comprising: 
a second mixture area between the first oxide semiconductor layer and the third oxide semiconductor layer (claim 13, lines 6-7), 
wherein a thickness of the second mixture area is 3 nm or less (claim 13, lines 8-9).
Regarding claim 22, Park et al. recites wherein, the second oxide semiconductor layer has a Hall mobility smaller than a Hall mobility of the first oxide semiconductor layer (claim 17, lines 10-13).
Regarding independent claim 23, Park et al. recites a method of manufacturing a thin-film transistor, the method comprising: (claim 22, lines 1-2)
providing a base substrate (claim 22, line 3); 
providing a semiconductor layer on the base substrate, the providing the semiconductor layer comprising: (claim 22, lines 4-5)
forming a first oxide semiconductor layer by metal-organic chemical vapor deposition (MOCVD) (claim 22, lines 6-7); 
forming a second oxide semiconductor layer, by MOCVD, on the first oxide semiconductor layer (claim 22, lines 8-9); and 
forming a first mixture area, by MOCVD, between the first oxide semiconductor layer and the second oxide semiconductor layer (claim 22, lines 18-20); and 
providing a gate electrode spaced apart from the semiconductor layer and partially overlapping the semiconductor layer (claim 22, lines 13-15), 
wherein a concentration of gallium (Ga) in the second oxide semiconductor layer is higher than a concentration of gallium (Ga) in the first oxide semiconductor layer (claim 22, lines 24-27), and
wherein a thickness of the first mixture area is 3 nm or less (claim 23, line 2).
Regarding claim 24, Park et al. recites wherein, further comprising: 
forming a third oxide semiconductor layer, by MOCVD, in the semiconductor layer (claim 22, lines 16-17); and 
forming a second mixture area, by MOCVD, between the first oxide semiconductor layer and the third oxide semiconductor layer (claim 22, lines 21-23), 
wherein the first oxide semiconductor layer is between the second oxide semiconductor layer and the third oxide semiconductor layer (claim 22, lines 28-30), and 
wherein a concentration of gallium (Ga) in the third oxide semiconductor layer is higher than a concentration of gallium (Ga) in the second oxide semiconductor layer (claim 22, lines 31-33).
Regarding claim 25, Park et al. recites wherein: 
a thickness of the first mixture area is 3 nm or less (claim 23, line 2); and 
a thickness of the second mixture area is 3 nm or less (claim 23, line 3).
Regarding claim 26, Park et al. recites wherein, the second oxide semiconductor layer has a Hall mobility smaller than a Hall mobility of the first oxide semiconductor layer (claim 22, lines 10-12).


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



9.	Claims 1-2, 4-5, 8, 16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Yamazaki et al. (2014/0042438 A1).
Regarding independent claim 1, Yamazaki et al. discloses a thin-film transistor (450, Fig. 4C, ¶124), comprising:
a base substrate (400, ¶125);
a semiconductor layer (404, ¶125) on the base substrate (400), the semiconductor layer (404) comprising:
a first oxide semiconductor layer (404b, ¶126); and
a second oxide semiconductor layer (404c, ¶126) on the first oxide semiconductor layer (404b), and
a third oxide semiconductor layer (404a, ¶126), Page 59the first oxide semiconductor layer (404b, ¶126) being between the second oxide semiconductor layer (404c, ¶126) and the third oxide semiconductor layer (404a); and
a gate electrode (410, ¶125) spaced apart from the semiconductor layer (404) and partially overlapping the semiconductor layer (404),
wherein a concentration of gallium (Ga) in the second oxide semiconductor layer (404c, ¶123, Ga:3, wherein atomic ratio of In: Ga: Zn=1:3:2 in 404c oxide semiconductor layer) is higher than a concentration of gallium (Ga) in the first oxide semiconductor layer (404b, ¶123, Ga:1, wherein atomic ratio of In: Ga: Zn=3:1:2 in 404b oxide semiconductor layer);
a concentration of gallium (Ga) in the third oxide semiconductor layer (404a, Ga: 3) is higher (see ¶58) than a concentration of gallium (Ga) in the second oxide semiconductor layer (404c, Ga: 1).
Regarding claim 2, Yamazaki et al. discloses wherein (Fig. 4C) the second oxide semiconductor layer (404c) is closer to the gate electrode (410) in comparison with the first oxide semiconductor layer (404b).
Regarding claim 4, Yamazaki et al. discloses wherein (Fig. 4C) the first oxide semiconductor layer (404b) comprises indium (In) (¶52).
Regarding claim 5, Yamazaki et al. discloses wherein (Fig. 4C) the second oxide semiconductor layer (404c: In:Ga:Zn=1:3:2,¶123) comprises gallium (Ga) (¶52 InM1XZnYOZ (X≥1, Y≥1, Z>0, M1=Ga, Hf, or the like) of 40 atom% or more (20%*3=60% because Ga has 3 atoms in the atomic ratio- In:Ga:Zn=1:3:2) in comparison with a total metallic element with respect to a number of atoms.
Regarding claim 8, Yamazaki et al. discloses wherein (Fig. 4C) further comprising:
a source electrode (405a, ¶125) and a drain electrode (405b, ¶125) spaced apart from each other and respectively connected to the semiconductor layer (404),
wherein the source electrode (405a) and the drain electrode (405b) contact the second oxide semiconductor layer (404c).
Regarding claim 16, Yamazaki et al. discloses wherein (Fig. 4C), the second oxide semiconductor layer (404c, ¶123 wherein Indium “In” atomic ratio 1 in 404c oxide semiconductor layer) has a Hall mobility smaller than a Hall mobility of the first oxide semiconductor layer (404b, ¶123 wherein Indium “In” atomic ratio 3 in 404b oxide semiconductor layer) (see ¶55: metal oxide of an oxide semiconductor has a higher indium content, the metal oxide has higher conductivity and vice versa).

10.	Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Yamazaki et al. (2014/0042438 A1).
Regarding independent claim 1, Yamazaki et al. discloses a thin-film transistor (430, Fig. 4A, ¶121), comprising:
a base substrate (400, ¶125);
a semiconductor layer (404, ¶121) on the base substrate (400), the semiconductor layer (404) comprising:
a first oxide semiconductor layer (404b, ¶121); and
a second oxide semiconductor layer (404c, ¶121) on the first oxide semiconductor layer (404b), and
a third oxide semiconductor layer (404a, ¶126), Page 59the first oxide semiconductor layer (404b, ¶126) being between the second oxide semiconductor layer (404c, ¶126) and the third oxide semiconductor layer (404a); and
a gate electrode (401, ¶120) spaced apart from the semiconductor layer (404) and partially overlapping with the semiconductor layer (404),
wherein a concentration of gallium (Ga) in the second oxide semiconductor layer (404c, ¶123, Ga:3, wherein atomic ratio of In: Ga: Zn=1:3:2 in 404c oxide semiconductor layer) is higher than a concentration of gallium (Ga) in the first oxide semiconductor layer (404b, ¶123, Ga:1, wherein atomic ratio of In: Ga: Zn=3:1:2 in 404b oxide semiconductor layer).
a concentration of gallium (Ga) in the third oxide semiconductor layer (404a, Ga: 3) is higher (see ¶58) than a concentration of gallium (Ga) in the second oxide semiconductor layer (404c, Ga: 1).
Regarding claim 3, Yamazaki et al. discloses wherein (430, Fig. 4A, ¶121): 
the gate electrode (401, ¶120) is between the semiconductor layer (404) and the base substrate (400); and
the first oxide semiconductor layer (404a) is closer to the gate electrode (401) in comparison with the second oxide semiconductor layer (404b).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2014/0042438 A1) as applied to claim 1 above, and further in view of Yamazaki et al. (2016/0284862 A1).
Regarding claim 6, Yamazaki et al./438 teaches all of the limitations of claim 1 from which this claim depends.
Yamazaki et al./438 is explicitly silent of disclosing wherein the second oxide semiconductor layer is thinner than the first oxide semiconductor layer.
Yamazaki et al./862 teaches wherein (Fig. 1B) the oxide semiconductor layer (121a, ¶102) is thinner than the first oxide semiconductor layer (122, ¶102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Yamazaki/706 while forming the oxide semiconductor layers of Yamazaki et al./438, in order to in order to increase oxygen concentration, hence enhanced electron affinity.
Regarding claim 7, Yamazaki et al./438 and Yamazaki et al./862 teach all of the limitations of claim 6 from which this claim depends.
Yamazaki et al. teaches wherein (Fig. 4C) the second oxide semiconductor layer (404c) has a thickness of 1 nm to 10 nm (5nm to 20nm, ¶130, which overlaps the claimed range).
Even though Yamazaki et al./438 does not disclose the thickness of the second oxide semiconductor layer within the quoted range “1 nm to 10 nm” but overlaps the quoted ranges per the claim 20, said thickness of the second oxide semiconductor layer is predictable by simple engineering optimization motivated by a design choice. In cases like the present, where patentability is said to be based upon particular chosen said thickness of the second oxide semiconductor layer or upon another variable recited within the claim, applicant must show that the chosen said thickness of the second oxide semiconductor layer is critical. As such, the claimed said thickness of the second oxide semiconductor layer appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
See also MPEP 2144.05 –Obviousness of Range [R-5], paragraph (I, Overlap of Range).

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2014/0042438 A1) as applied to claim 8 above, and further in view of Suzumura et al. (2014/0307194 A1).
Regarding claim 9, Yamazaki et al. teaches all of the limitations of claim 8 from which this claim depends.
Yamazaki et al./438 is explicitly silent of disclosing wherein the source electrode and the drain electrode do not contact the first oxide semiconductor layer.
Suzumura et al. teaches wherein (Fig. 1) the source electrode (7a, ¶41) and the drain electrode (7b, ¶41) do not contact the first oxide semiconductor layer (4, ¶41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Suzumura et al. while forming the oxide semiconductor layer of the thin film transistor of Yamazaki et al./438, in order to serve the whole first oxide semiconductor layer as a channel layer (¶41).
17.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2014/0042438 A1) as applied to claim 1 above, and further in view of Lee et al. (2017/0294456 A1).
Regarding claim 15, Yamazaki et al. teaches all of the limitations of claim 1 from which this claim depends.
Yamazaki et al. teaches wherein (Fig. 4C) further comprising:
a gate insulating layer (409) between the semiconductor layer (404) and the gate electrode (410).
Yamazaki et al./438 is explicitly silent of disclosing wherein the gate insulating layer comprises an SiO2-based oxide comprising silicon and oxygen, and
wherein the gate insulating layer (409) comprises hydrogen (H) of 2 atom% or less in comparison with a total number of atoms of the gate insulating layer.
Lee et al. teaches wherein (Fig. 12A) the gate insulating layer (1226) comprises an SiO2-based oxide (¶110) comprising silicon and oxygen, and
wherein the gate insulating layer (1226) comprises hydrogen (H) of 2 atom% or less (hydrogen concentration preferably less than 3 atomic percent, ¶110) in comparison with a total number of atoms of the gate insulating layer (1226).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Lee et al. while forming the gate insulating film of Yamazaki et al./438, because of suitable electrically insulating material, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Even though Lee et al. does not disclose the hydrogen of 2 atom% or less of the gate insulating layer within the quoted range but overlaps the quoted ranges per the claim 17, said hydrogen of 2 atom% or less is predictable by simple engineering optimization motivated by a design choice. In cases like the present, where patentability is said to be based upon particular chosen said hydrogen of 2 atom% or less or upon another variable recited within the claim, applicant must show that the chosen said hydrogen of 2 atom% or less is critical. As such, the claimed said hydrogen of 2 atom% or less appears to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553,555,188 USPQ 7, 9 (CCPA 1975).
See also MPEP 2144.05 –Obviousness of Range [R-5], paragraph (I, Overlap of Range).

Conclusion
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819